DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repiso (ES 1156810U).
Regarding claim 1, Repiso discloses a plant holder (para 2, Page 4), comprising: - at least one cell (gripping element 7; Fig. 4) which defines a plant position (cavity 75; Fig. 4) and which is configured to receive plant material during use (gripping elements 7 secure stems and grafts; para 2, Page 4); 
a clamp (jaws 72; Fig. 4) comprising a clamping position (see Fig. 4 wherein gripping element 7 is in a closed position) in which said plant material is to be clamped in the cell (jaws 72, in a closed condition, define a cavity 75 where the stem and/or graft is housed; para 8, Page 4) and an open position in which said plant material is to be at least one of arranged in and removed from the clamp (see Fig. 8 wherein jaws 72 are opened); 
wherein the clamp (jaws 72) is provided with at least one actuator (lower end of jaws 72; Fig. 4) configured to be engaged externally in order to open the clamp (see Fig. 8);
wherein the clamp (jaws 72) comprises at least one resilient arm (upper end of jaws 72 are provided with elastic means consisting of springs 77; Fig. 4; para 12, Page 4) extending parallel to the plant position (see Exhibit A, below, wherein the arm (upper end of jaws 72) extends parallel to cavity 75, both in a horizontal direction);
wherein the actuator comprises a leg (see lower end of jaws 72; Fig. 4) extending from the resilient arm (upper end of jaws 72; Fig. 4); and
wherein the leg (see lower end of jaws 72) extends transversely (see gripping element on right side of Fig. 4 & exhibit A, below) relative to the arm (upper end of jaws 72; Fig. 4) to a location outside the plant position (cavity 75; Fig. 4).
Regarding claim 2, Repiso discloses the limitations of claim 1, as indicated above, and further discloses wherein the actuator (lower end of jaws 72; Fig. 4) extends to a location outside the plant position (cavity 75; Fig. 4).

    PNG
    media_image1.png
    564
    409
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
Applicant argued “Repiso does not disclose, teach, or suggest a clamp comprising at least one resilient arm extending parallel to the plant position.”
In response, Repiso teaches at least one resilient arm extending parallel to the plant position. As seen in Exhibit A, above, the upper end of jaws 72 which are annotated to read “Arm” extend parallel to cavity 75. Both the upper end of jaws 72 and cavity 75 extend in a horizontal direction, as indicated in the annotated Exhibit A. Thus Repiso teaches all of the limitations of claim 1.
	Applicant argued “Repiso does not disclose, teach, or suggest a leg extending transversely relative to an arm to a location outside of the plant position. That is, the actuator 6 includes legs 8 which extend transversely of the resilient arms 7 so that the legs 8 are located outside the plant position 3, and are thereby readily accessible for engagement, for instance by an external spreader 11. “
	In response, Repiso teaches wherein the leg extends transversely relative to the arm to a location outside the plant position since the lower end of jaws 72, labeled “leg” in Exhibit A (above), extends transversely (see the arrows in Exhibit A, above) relative to the upper end of jaws 72 to a location outside cavity 75. The arrangement of parts in the device of Repiso allows for engagement by an external spreader, as seen in Fig. 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643